                                                                Case 2:20-cv-00490-GMN-DJA Document 24 Filed 01/07/21 Page 1 of 2


                                                            1   JOHN T. KEATING
                                                                Nevada Bar No.: 6373
                                                            2   K E A T I N G LAW GROUP
                                                                9130 W. Russell Road, Suite 200
                                                            3   Las Vegas, Nevada 89148
                                                            4   jkeating@keatinglg.com
                                                                 (702) 228-6800 phone
                                                            5   (702) 228-0443 facsimile
                                                                Attorneys for Defendant
                                                            6   Allstate Fire and Casualty
                                                                Insurance Company
                                                            7
                                                                                                UNITED STATES DISTRICT COURT
                                                            8

                                                            9                                         DISTRICT OF NEVADA

                                                           10   TAI R. KEKAWA, an individual,
K E A T I N G LAW GROUP




                                                           11                  Plaintiff,                           CASE NO.:       2:20-cv-00490-GMN-DJA
                                                                vs.
                                                           12
                          9130 W. RUSSELL RD., SUITE 200




                                                                ALLSTATE FIRE AND CASUALTY INSURANCE                STIPULATION AND ORDER TO DISMISS WITH
                             LAS VEGAS, NEVADA 89148




                                                           13
                                                                COMPANY, a Foreign Corporation; DOES                              PREJUDICE
                                                           14   EMPLOYEES I-V and ROE COMPANIES I-V.

                                                           15                  Defendants.
                                                           16
                                                                       IT IS HEREBY STIPULATED AND AGREED, by and between the parties, by and through their
                                                           17
                                                                respective counsel, that all claims shall be, and are hereby, dismissed with prejudice, each party to
                                                           18
                                                                bear their own costs and attorney’s fees.
                                                           19
                                                                ///
                                                           20

                                                           21   ///

                                                           22   ///

                                                           23   ///
                                                           24   ///
                                                           25
                                                                ///
                                                           26
                                                                ///
                                                           27
                                                                ///
                                                           28


                                                                                                              1
                                                                Case 2:20-cv-00490-GMN-DJA Document 24 Filed 01/07/21 Page 2 of 2


                                                            1          There is no trial date set at this time.

                                                            2          Arbitration was completed on November 12, 2020.
                                                            3   DATED this 7th day of January 2021.               DATED this 7th day of January 2021.
                                                            4
                                                                KEATING          LAW GROUP                            CLAGGETT & SYKES
                                                            5
                                                                By: ___/s/John T. Keating__________                   By: ___/s/Stephen K. Lewis______________
                                                            6
                                                                JOHN T. KEATING                                       STEPHEN K. LEWIS
                                                                Nevada Bar No.: 6373                                  1290 S. Jones Blvd.
                                                            7                                                         Las Vegas NV 89146
                                                                9130 W. Russell Road, Ste. 200
                                                            8   Las Vegas NV 89148                                    Attorney for Plaintiff
                                                                Attorney for Defendant                                Tai R. Kekawa
                                                            9   Allstate Fire and Casualty Insurance
                                                                Company
                                                           10
                                                                                                              ORDER
K E A T I N G LAW GROUP




                                                           11

                                                           12          Based upon the foregoing stipulation and good cause appearing;
                          9130 W. RUSSELL RD., SUITE 200
                             LAS VEGAS, NEVADA 89148




                                                           13          IT IS HEREBY ORDERED that the above-referenced action is dismissed with prejudice, with
                                                           14   each party to bear their own costs and attorney’s fees.
                                                           15

                                                           16
                                                                                                                          IT IS SO ORDERED.
                                                           17
                                                                                                                                      7 day of January, 2021
                                                                                                                          Dated this ____
                                                           18

                                                           19

                                                           20   Respectfully Submitted by:                                ___________________________
                                                                                                                          Gloria M. Navarro, District Judge
                                                           21   KEATING          LAW GROUP                                UNITED STATES DISTRICT COURT

                                                           22
                                                                ____/s/John T. Keating___________________________
                                                           23   JOHN T. KEATING
                                                                Nevada Bar No.: 6373
                                                           24
                                                                9130 W. Russell Road, Ste. 200
                                                           25   Las Vegas NV 89148
                                                                Attorney for Defendants
                                                           26   Allstate Fire and Casualty Insurance Company
                                                           27

                                                           28


                                                                                                                  2
